  Exhibit 10.1

 
[img01.jpg]
 
March 7, 2017
 
Grandparents.com, Inc.
Attn: Clement S. Dwyer, Jr. and Andrew Foote
Independent Committee of the Board of Directors of Grandparents.com
589 Eight Avenue, 6th Floor
New York, New York 10018

 
Re: 
Grandparents.com, Inc.
Retention of The Rising Group Consulting, Inc. for Restructuring and Bankruptcy
Services
 
Dear Mr. Dwyer & Mr. Foote:
This letter agreement (the “Agreement”) confirms the terms and conditions of the
engagement of The Rising Group Consulting, Inc. (“TRGC”) by Grandparents.com,
Inc. and its subsidiaries, American Grandparents Association LLC, Grandparents
Insurance Solutions LLC, Grand Card LLC, and Grandcorps LLC (collectively,
“Client Group”) to employ Joshua Rizack (“Rizack”) TRGC’s Senior Managing
Director, as the Chief Restructuring Officer to Client Group as more fully set
forth herein.
 
1. SERVICES TO BE PROVIDED.
 
We have been informed that the Board of Directors of Client Group is exploring
options to restructure the capital structure of Client Group or engage in a
transaction to sell all or substantially all of Client Group's assets. In
connection with these activities, you have requested us to provide the following
professional services upon adoption of a resolution by the Board of Directors of
the Client Group so providing, Rizack will be appointed as the Chief
Restructuring Officer (“CRO”) of the Client Group and shall serve in that
capacity subject to the oversight, guidance, control and direction of the Board
of Directors and at such Board’s pleasure, to perform the following functions:
 
(1)
Advise and assist management in evaluating and challenging the Client Group’s
short-term cash flow projections, including underlying assumptions.
 
(2)
Direct the Client Group in the operation of its business..
 
(3)
Prepare operating reports in the Chapter 11 case as required by applicable
bankruptcy rules and US Trustee Guidelines.
 
(4)
Prepare a debtor in possession financing budget in the Chapter 11 case and
negotiate the terms of any financing.
 
606 POST ROAD EAST, 614  WESTPORT  CT 06880
TELEPHONE: (203) 227-4115  EMAIL: JRIZACK@THERISINGGROUP.COM
 

Grandparents.com
March 7, 2017
Page 2

 
(5)
Evaluate and formulate the Client Group’s business plan, including underlying
assumptions. Such business plan will be used as a basis for developing capital
restructuring alternatives.
 
(6)
Advise in developing long-term capital restructuring alternatives.
 
(7)
Negotiate and implement Client Group’s selected capital restructuring plan with
various creditors and other parties in interest, as necessary.
 
(8)
Advise and assist the Client Group regarding contingency planning including
planning for a chapter 11 proceeding if required.
 
(9)
If required, direct the Client Group in its Chapter 11 proceeding, including
retaining financial advisors, accountants and other professionals as necessary.
 
(10)
If required, institute and prosecute all legal proceedings necessary, including,
but not limited to, turnover, preferences, and/or fraudulent conveyance actions
in order to recover property of the Estate
 
(11)
Periodically provide information deemed by the CRO to be reasonable and relevant
to the Client Group and its member and/or managers to apprise them of the status
and progress of the CRO’s activities.
 
(12)
Such other services as you request and we agree to perform.
 
In addition to the specific services listed above that we will perform, we
understand that we may participate, at your request and to the extent we deem
appropriate, in meetings and discussions with Client Group, the investors, other
creditor constituencies, and with their respective professionals.
 
Our work will be performed on a “level-of-effort” basis; that is, the depth of
our analyses and extent of our authentication of the information on which our
advice to you will be predicated may be limited in some respects due to the
extent and sufficiency of available information, time constraints dictated by
the circumstances of our engagement and proposed staffing, and other factors.
Moreover, we do not contemplate examining any such information in accordance
with generally accepted auditing or attestation standards. Rather, it is
understood that, in general, we are to rely on information disclosed or supplied
to us by employees and representatives of Client Group without audit or other
detailed verification of their accuracy and validity.
 
Our work commenced as of March 9, 2017, prior to the filing of the Chapter 11
petitions by the Client Group, and all of such work shall be governed by the
terms hereof.
 
It is our intention to work closely with you and your advisers throughout our
engagement. Regular discussions with you of our engagement should facilitate our
progress and provide you with relevant information and an ongoing opportunity to
confirm or request that we modify the scope of our engagement to best serve your
objectives.
 
 

Grandparents.com
March 7, 2017
Page 3
 
In order for us to perform our services, it will be necessary to have access to
Client Group’s facilities and to certain books, records and reports of Client
Group, as well as of those of the management companies that manage the Client
Group’s assets (the “Management Companies”). In addition, we will need to have
discussions with Client Group and Management Companies management, and certain
other personnel. We will use commercially reasonable efforts to perform our
services in a manner that will permit the business operations of Client Group to
proceed in an orderly fashion, subject to the requirements of this engagement.
We understand that Client Group and the Management Companies have agreed to
cooperate with our personnel and to make available to us its personnel and its
books, records and other data sources relevant to our needs.
 
We will submit, to the extent we deem necessary, periodic oral and/or written
reports summarizing our evaluations and analyses based on our work pursuant to
this engagement letter to the extent reasonably requested from time to time. Our
reports will encompass only matters that come to our attention in the course of
our work that we perceive to be significant in relation to the objectives of our
engagement. However, because of the time and scope limitations implicit in our
engagement and the related limitations on the depth of our analyses and the
extent of our verification of information, we may not discover all such matters
or perceive their significance. Accordingly, we will be unable to and will not
provide assurances in our reports concerning the integrity of the information
used in our analyses and on which our findings and advice to you may be based.
In addition, we will state that we have no obligation to and will not update our
reports or extend our activities beyond the scope set forth herein unless you
request and we agree to do so.
 
TRGC shall not perform, directly or indirectly, solicitation services in
connection with any transaction providing for the exchange of any security
between Client Group and any third party.
 
2. TERM.
 
Client Group may terminate this engagement hereunder at any time without cause
by giving TRGC written notice accompanied by payment of any unpaid fees,
reimbursement of expenses or indemnification payments due as of the time of such
termination.
 
Rizack and TRGC may resign upon written notice to Client Group and such
resignation shall, effective as of the date thereof, relieve Rizack and TRGC of
any further duties hereunder. Notwithstanding the foregoing, the obligations of
Client Group under paragraph 5 hereof shall survive the termination of this
agreement and the completion of TRGC engagement and shall remain in full force
and effect.
 
The term of this agreement shall be until the effective date of a plan of
reorganization in the Chapter 11 case except as set forth above.
 
3. FEES.
 
(a) In consideration for TRGC using commercially reasonable efforts to perform
the services to be provided pursuant to Section 1, Client Group shall pay TRGC
based on the fees below:
 
 

Grandparents.com
March 7, 2017
Page 4
 
(b) i) Monthly fee of $25,000 per month and;
 
ii) Success Fee – A success fee will be payable in cash upon consummation of any
arrangement (contractual, non-contractual, or pursuant to a plan of
reorganization) where all or a material portion of the Client Group’s existing
debt or capital structure is amended, restructured or reconfigured on terms
acceptable to the Client Group (e.g., interest-rate, amortization, dilution of
existing equity holders, issuance of new equity, exchange of old indebtedness
for new indebtedness, etc.) (collectively, a “Restructuring Transaction”) or
pursuant to a sale of all or substantially all of the assets or equity
securities of the Company (collectively, a "Sale Transaction"). The term
“Restructuring Transaction” shall mean any recapitalization or restructuring
(including, without limitation, through any exchange, conversion, cancellation,
forgiveness, retirement and/or a material modification or amendment to the
terms, conditions or covenants thereof) of the Client Group’s preferred equity
and/or debt securities and/or other indebtedness or obligations (including lease
obligations, trade credit facilities and/or tort obligations), including
pursuant to a repurchase or an exchange transaction, a plan or solicitation of
consents, waivers, acceptance or authorizations. The term “Sale Transaction”
shall mean any sale involving all or substantially all of the assets or equity
securities of one or more entities comprising the Company, through a sale under
section 363 of the Bankruptcy Code or otherwise. The fee for the Restructuring
Transaction shall be equal to $200,000 (the "Restructuring Success Fee"). The
fee for the Sale Transaction shall be equal to the total of $125,000 (the "Sale
Success Fee"). If the Client Group announces, consummates or enters into an
agreement with respect to one or more Restructuring or Sale Transactions during
the term of this engagement or during the Tail Period, then the Client Group
shall pay TRGC, immediately upon consummation, a non-refundable cash fee, equal
to the Restructuring Success Fee or Sale Success Fee, as the case may be.
 
If, at any time prior to 12 months after the cessation of services performed by
TRGC under this engagement, a restructuring is consummated, whether or not the
Client Group has then engaged the services of another professional, TRGC will be
entitled to payment in full of the compensation described in the above
contingent fee paragraph. The right to receive the success fee for the period of
12 months shall continue even if the Client Group has terminated this engagement
(the "Tail Period").
 
If needed, Associates will be billed at $250 per hour and support personnel at
$100 - $150 per hour.
 
A retainer in the amount of Fifty thousand dollars ($50,000) will be due upon
signing of this agreement.
 
In addition to the fees above, if TRGC determines that additional staff is
necessary (in addition to Mr. Rizack), it may engage additional consultants and
assign them to this project. The additional fees for the services of such
additional consultants set forth above will be based on the hours charged at
TRGC’s standard hourly rates that are in effect when the services are rendered;
TRGC’s rates generally are revised semi-annually.
 
 

Grandparents.com
March 7, 2017
Page 5
 
Without limiting the foregoing, Client Group acknowledges that (i) no results
have been guaranteed or represented by Rizack or TRGC to Client Group, (ii) TRGC
is not obligated to produce any specific deliverables, and (ii) the sole
obligation of TRGC hereunder is to make Joshua Rizack reasonably available to
perform services as CRO that TRGC deems necessary or appropriate during the term
of this engagement.
 
TRGC will be required to apply to the Court for the payment of compensation for
services rendered and reimbursement of actual and necessary documented
out-of-pocket expenses, in accordance with applicable provisions of the
Bankruptcy Code, the Bankruptcy Rules, the guidelines promulgated by the Office
of the U. S. Trustee, the Local Rules for the United States Bankruptcy Court for
the District where any Bankruptcy Case is commenced (the "Local Rules") and
orders of the Bankruptcy Court, and pursuant to any additional procedures that
may be established by the Bankruptcy Court for these particular cases. Client
Group will use its best efforts to seek Bankruptcy Court authority to compensate
TRCG on a monthly basis upon the submission of monthly fee statements to
Bankruptcy Court without the need to file detailed quarterly fee applications.
 
Client Group shall seek Bankruptcy Court authority to retain TRGC pursuant to
the terms of this agreement and NUNC PRO TUNC TO the date the Client Group’s
petitions are filed. For the avoidance of doubt, this Agreement is effective
prior to the filing of the Chapter 11 petitions and the Bankruptcy Court
approval is only necessary for the post-petition term of this Agreement.
 
4. EXPENSE REIMBURSEMENT.
 
Subject to the last sentence of this section 4, in addition to the fees payable
under Section 3, Client Group shall reimburse TRGC for all reasonable
out-of-pocket expenses in connection with this Agreement.
 
Reasonable out-of-pocket expenses include, but are not limited to, telephone,
telefax, printing, courier service, accommodations and travel. Reimbursement by
Client Group of out of pocket expenses are subject to TRGC providing a written
itemization of such expenses.
 
5. INDEMNIFICATION & CONFIDENTIALITY.
 
Client Group shall indemnify and hold harmless TRGC, and its personnel, agents,
officers members, successors and assigns from any and all third party claims,
liabilities, damages, losses, costs, and expenses, including reasonable expenses
and attorney’s fees (collectively, “Losses”), relating to the services under
this Agreement, except to the extent that it is judicially determined by a final
order of a court of competent jurisdiction that such Losses directly resulted
from the gross negligence or willful misconduct of Rizack or TRGC.
 
Throughout the term of TRGC’s engagement, TRGC shall have in effect its own
errors & omission liability insurance providing for aggregate coverage in an
amount not less than $2,000,000.00 and upon terms satisfactory to Client Group
covering TRGC and its employees, agents and representatives in all matters
relating to Client Group. Such insurance shall have “tail” or continuation
coverage upon cancellation or termination satisfactory to Client Group. As an
officer of the Client Group, Client Group shall use its best efforts to add
Rizack to Client Group's director’s and officer’s liability policies, which
shall serve as primary director's and officer's liability coverage for Rizack.
 
 

Grandparents.com
March 7, 2017
Page 6
 
In no event shall TRGC be liable to Client Group, for any loss, damage, cost or
expense attributable to any act, omission or misrepresentations by Client Group,
its directors, employees or agents.
 
Client Group agrees that under no circumstances will TRGC or its employees,
agents, representatives, members or personnel (collectively “Representatives”)
be liable to Client Group or its agents, equity holders, officers or directors,
or any third party, for any claims, liabilities, damages, losses or expenses
(collectively with those Losses defined above, the “Losses”) relating to this
engagement pursuant to this engagement, except to the extent a final
non-appealable order of a Court of competent jurisdiction finds TRGC directly
liable for gross negligence or willful misconduct which caused such Losses, and
in no event shall TRGC’s aggregate liability to Client Group and/or third
parties exceed the amount of fees Client Group paid to TRGC during the term of
the engagement contemplated hereby. In no event will TRGC or its Representatives
be liable for consequential, special, indirect, incidental, punitive or
exemplary loss, damages or expenses relating to this engagement. These
indemnification provisions and limitations of liability extend to the
Representatives of TRGC (it being understood that, in the absence of gross
negligence or willful misconduct by any such individual, there shall be no
recourse to such individuals).
 
The obligations of Client Group and TRGC under this section shall be in addition
to any other obligations which Client Group and TRGC may otherwise have and
shall be binding upon you and inure to the benefit of any successors, assigns,
heirs, affiliates, and personal representatives of Client Group or TRGC. The
foregoing provision shall survive any termination or expiration of our
engagement hereunder and the filing of any bankruptcy proceeding under chapter 7
or chapter 11 of the Bankruptcy Code.
 
TRGC agrees to hold all Confidential Information in strict confidence and trust
for the sole benefit of Client Group and not to, directly or indirectly,
disclose, use, copy, publish, summarize, or remove any Confidential Information
from Client Groups’ premises, except (i) during the term of this Agreement TRGC
may use the Confidential Information to the extent necessary to carry out CRO’s
responsibilities under this Agreement, and (ii) as specifically authorized in
writing by the Client Group, and (iii) as required by legal process, including
any subpoena. “Confidential Information” shall mean all Client Group proprietary
information, technical data, trade secrets, know-how and any idea in whatever
form, tangible or intangible, including without limitation, research, product
plans, customer lists, markets, computer software, computer programs,
developments, inventions, discoveries, processes, formulas, algorithms,
technology, designs, drawings, marketing and other plans, business strategies
and financial data and information, including but not limited to creations,
whether or not marked as “Confidential.” “Confidential Information” shall also
mean information received by Client Group from customers of Client Group or
other third parties subject to a duty to keep confidential.
 
Confidential Information shall not include any document or thing that is, (a)
other than as a result of violation of this agreement by TRGC, publicly filed,
(b) other than as a result of violation of this agreement by TRGC, part of any
public filing, (c) other than as a result of violation of this agreement by
TRGC, made available to the public, (d) other than as a result of violation of
this agreement by TRGC, placed in the public domain, (e) independently developed
or discovered by TRGC, (f) disclosed to TRGC at any time by any party having no
obligation of confidentiality with respect to such Confidential Information, or
(g) required to be disclosed to comply with applicable laws or regulations, or
with a subpoena, court or administrative order or other process.
 
 

Grandparents.com
March 7, 2017
Page 7
 
NEW YORK LAW TO GOVERN.
 
This agreement shall be governed by the laws of the state of New York and may
not be amended or modified except as agreed upon in writing by both parties.
 
6. SURVIVAL.
 
The limitation on liability, confidentiality, compensation, jurisdiction and
trial provisions contained in this engagement letter shall survive the
completion or termination of this engagement.
 
7. E-MAIL COMMUNICATIONS.
 
In connection with this engagement, we may communicate with you or others via
e-mail transmission. As e-mails can be intercepted and read, disclosed, or
otherwise used or communicated by an unintended third party, or may not be
delivered to each of the parties to whom they are directed and only to such
parties, we cannot guarantee or warrant that e-mails from us will be properly
delivered and read only by the addressee. You agree that we shall have no
liability for any loss or damage to any person or entity resulting from the use
of e-mail transmissions.
 
8. EXCLUSIONS.
 
This engagement does not include any services not specifically identified in
this Agreement or, to the extent payment is made to cover services rendered
during specific periods of time, services performed at any other time. Any
additional services requested by you will be subject to a separate written
understanding before the additional services are commenced and billed at our
standard hourly rates.
 
9. DISTRIBUTIONS OF REPORTS.
 
Any analysis, conclusions and any reports we may elect to provide are for your
use solely to assist you in the above-referenced matter. They are not to be used
for any other purpose, or disseminated to any other party for any purpose,
without our express written consent. Any summary of, or reference to any oral
presentation we make, or other references to TRGC in connection with the matter,
will be, in each instance, subject to TRGC’s prior review and written approval,
except as may be required by a governmental agency or court. Any communications
or reports from us will not be included in, summarized or referred to in any
manner in any materials distributed to the public or any third party without
TRGC’s express prior written consent.
 
10. GENERAL.
 
(1)
Authority, The CRO shall be authorized and empowered to execute by himself on
behalf of and bind Client Group with respect to all contracts or agreements
entered into or terminated by Client Group, all pleadings and motions filed with
the Bankruptcy Court, including without limitation all loan documents and
pleadings in connection with any Debtor in Possession financing, all documents
concerning and sale or transfer if any assets or property of Client Group and
assumption and assignment of executor contracts pursuant to an order of the
Bankruptcy Court, all documents necessary to implement or effectuate a plan of
reorganization for and all such other documents as the Bankruptcy Court shall
authorize or direct.
 
 

Grandparents.com
March 7, 2017
Page 8
 
(2)
Force Majeure. Neither party shall be liable to the other for any delay or
failure to perform any of the Services or obligations set forth in this
Agreement due to causes beyond its reasonable control.
 
(3)
Partial Invalidity. If any provision of this Agreement is determined to be
invalid under any applicable statue or rule of law, it is to that extent to be
deemed omitted, and the balance of the Agreement shall remain enforceable.
 
(4)
Headings. The section headings used herein are for reference and convenience
only and shall not enter into the interpretation hereof.
 
(5)
Independent Contractor. TRGC, in furnishing services to Client Group, is
strictly an independent contractor. TRGC does not undertake to perform any
regulatory or contractual obligation of Client Group or to assume any
responsibility for Client Group’s business or operations. Client Group agreed
that Rizack will provide services as CRO as required and agrees that the CRO
will continue as Senior Managing Director of TRGC and may continue to provide
his services to other clients during the term of this agreement.
 
(6)
Waiver. No waiver, delay or omission by either party in exercising any right or
power shall impair such right or power or be construed to be a waiver. A waiver
by either party of any of the covenants to be performed by the other or any
breach thereof shall not be construed to be a waiver of any succeeding breach or
of any other covenant. No waiver or discharge shall be valid unless in writing
and signed by an authorized representative of the party against whom such waiver
or discharge is sought to be enforced.
 
(7)
Entire Agreement. This agreement supersedes all prior agreements made between
the parties. This agreement is the entire understanding of the parties thereto
and no amendment to this agreement shall be effective unless it is in a writing
executed by TRGC and Client Group.
 
(8)
Successors and Assigns. This Agreement and all rights and obligations thereunder
shall be binding upon and inure to the benefit of each party’s successors, but
may not be assigned without the prior written consent of the other party.
 
(9)
Counterparts. This engagement letter may be executed in several counterparts,
each of which shall be deemed an original, and all of which shall together
constitute one and the same instrument.
 
(10)
Bankruptcy Court Approval. This agreement may be subject to and conditioned upon
the approval of the Bankruptcy Court, which Client Group agrees to seek approval
promptly after any member of the Client Group files for bankruptcy.
 
 
 

Grandparents.com
March 7, 2017
Page 9
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to TRGC the enclosed duplicate of this Agreement.
 
 
The Rising Group Consulting, Inc.
 
 
 
By: /s/ Joshua Rizack                                                   

       Joshua Rizack
       President

 
 
Agreed to and Accepted this
7th day of March, 2017
 
GRANDPARENTS.COM
 
/s/ Clement S. Dwyer, Jr.                                                 

By: Clement S. Dwyer, Jr.                                               

Its: Chairman of the Board                                              

 
AMERICAN GRANDPARENTS ASSOCIATION LLC
 
/s/ Clement S. Dwyer, Jr.                                                 

By:                                          
                                        

Its:                                                                           
        

 
GRANDPARENTS INSURANCE SOLUTIONS LLC
 
/s/ Clement S. Dwyer, Jr.                                                 

By:                                          
                                        

Its:                                                                           
        
 
 

Grandparents.com
March 7, 2017
Page 10
 
 
GRAND CARD LLC
 
/s/ Clement S. Dwyer, Jr.                                                 

By:                                          
                                        

Its:                                                                           
        
 
GRANDCORPS LLC
 
/s/ Clement S. Dwyer, Jr.                                                 

By:                                          
                                        

Its:                                                                           
        
 
 

 
 
 
 
 
 
